DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 6 and 8-12 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 27 January 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 27 January 2021 is withdrawn.  Claims 2-4 and 13-18, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 19, directed to a non-elected species remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Furthermore, this application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Applicant elected to amend the claim in order to depend from claim 1, thus making claim 20 allowable. This is shown in the examiners amendment below.
Therefore, the allowable claims are 1-4, 6, 8-18 and 20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Scott on 30 August 2022 and 31 August 2022.
The application has been amended as follows: 

Claim 1:
In line 18, change “the upper part more protrudes farther” to read -- the upper part protrudes farther--.

Claim 4:
In line 2, change “the stack comprises an upper surface, a lower surface, and a side surface” to read -- the stack further comprises a side surface--.

Claim 6:
Amend the claim to read as follow:
“The glass slide set according to claim 1, wherein 
the stack further comprises a side surface, 
the packaging box comprises a box body that covers at least a part of the upper surface, the lower surface, and the side surface of the stack, and 
the push member is separate from the box body.”

Claim 8:
Amend claim 8 to read as follows:
“The glass slide set according to claim 1, wherein
the upper part extends along the upper surface of the stack; and 
the lower part extends along the lower surface of the stack, and
the push member holds the stack between the upper part and the lower part.”

Claim 12:
In line 2, change “the stack comprises an upper surface, a lower surface, and side surfaces” to read -- the stack further comprises side surfaces--.

Claim 14:
In lines 2-3, change “the stack comprises an upper surface, a lower surface, a pair of long-side side surfaces, and the pair of short-side side surfaces” to read -- the stack further comprises a pair of long-side side surfaces, and the pair of short-side side surfaces--.

Claim 15:
In line 2, change “the stack comprises an upper surface, a lower surface, and a side surface” to read -- the stack further comprises a side surface--.

Claim 19: (Cancelled)

Claim 20: 
Amend claim 20 to read as follows:
“A method of setting glass slides of a glass set according to claim 1, comprising:
placing the exit opening, which is formed in the packaging box that houses the stack of glass slides, so as to face a glass slide setting part of a smear preparing apparatus;
pushing the stack in the packaging box through the push opening that faces a surface of the stack different from a surface of the stack that the exit opening faces; and
moving the pushed stack from the packaging box to the glass slide setting part through the exit opening.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/               Primary Examiner, Art Unit 3735